Citation Nr: 1529253	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disorder as due to an undiagnosed illness.  

2. Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran has active military service from August 2005 to July 2009, to include periods of service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a February 2014 decision, the Board denied service connection for a left knee disability and remanded the remaining claims.  The Board subsequently remanded the claims in October 2014 for further evidentiary development.  The case has since been returned to the Board for appellate review.   

The issue of service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War and is in receipt of the Combat Action Ribbon.

2. The Veteran has presented credible complaints of chronic right knee pain which first manifest during active service in Southwest Asia that is not attributable to a known clinical diagnosis.


CONCLUSION OF LAW

The criteria for service connection for chronic disability resulting from an undiagnosed illness manifested by right knee pain have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b) (West 2014); 38 C.F.R. §§ 3.2, 3.303, 3.317 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim of service connection for a right knee disorder, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has claimed service connection for a right knee disorder.  Though not specifically claimed by the Veteran, the Board observes an analysis of the Veteran's claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to undiagnosed illnesses, is warranted.  38 C.F.R. § 3.317 requires only that the record establish objective indications of a chronic disability.  Objective indications of a chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  In addition, symptoms of joint pain are specifically listed as manifestations of an undiagnosed illness capable of service connection.  38 C.F.R. § 3.317(b).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability" includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014).  

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2014).  

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).  

Initially, the Board observes the Veteran qualifies as a "Persian Gulf veteran."  The Veteran's service personnel records show that he served in Iraq, which is within the area defined as the Southwest Asia theater of operations.  See 38 C.F.R. § 3.317(e)(2).  Further, he served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.2.

Regarding claimed symptomatology, the Veteran has reported a consistent history of right knee pain which began during service.  See, e.g., January 2010 VA treatment record.  Since separation, however, the Veteran has only been diagnosed with right knee pain and no medical personnel has attributed his knee pain to a known clinical diagnosis.  Specifically, in January 2010, the attending physician provided an assessment of "knee pain."  Furthermore, the February 2010 VA examiner described the knee pain as patellofemoral dysfunction, dysfunction of the knee, and the corresponding x-ray examination study revealed that the right knee demonstrated no bony or soft tissue abnormality.  Finally, the April 2014 VA examiner rendered a diagnosis of chondromalacia patella, which the December 2014 examiner described as "essentially another name for patellofemoral pain syndrome."  The April 2014 examiner also reported that, on diagnostic testing, there was no evidence of degenerative or traumatic arthritis, no evidence of patellar subluxation, and no other significant diagnostic test findings or results.  The Board therefore finds that the diagnoses rendered to the Veteran were essentially that of only "knee pain" without being attributed to a known, clinical diagnosis.  

The Board concludes that the Veteran's competent and credible reports of chronic right knee pain constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.

The Veteran has consistently stated that his right knee pain began while on active duty in the Southwest Asia theater of operations.  See, e.g., January 2010 VA treatment note; April 2014 VA examination.  Furthermore, the Veteran's service treatment records support this assertion.  With regards to reports of continued right knee pain in-service, the Board observes the Veteran has been awarded the Combat Action Ribbon.  See DD Form 214.  In the case of a Veteran who engaged in combat in active service VA shall accept satisfactory lay evidence as sufficient proof of in-service occurrence or aggravation if consistent with the circumstances, conditions or hardships of such service, notwithstanding the fact that there is no official record of such occurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds the Veteran's description of continued in-service right knee pain is consistent with what a rifleman would experience in a combat situation and is also corroborated by his complaints of pain in September 2008.  Therefore, the manifestation and continuation of right knee pain while on active duty in Southwest Asia is presumed under the provisions of 38 U.S.C.A. § 1154(b).  

In light of a finding that the Veteran's chronic right knee pain manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current right knee pain has become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic right knee pain that is not attributable to a known clinical diagnosis.  This symptomatology was first manifest during the Veteran's service in the Southwest Asia theater of operations.  Therefore, service connection for symptoms of chronic right knee pain is warranted as due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.


ORDER

Service connection for chronic disability resulting from an undiagnosed illness manifested by right knee pain is granted.


REMAND

The Veteran seeks service connection for a bilateral shoulder disorder and he was afforded VA examinations in connection with his claim in February 2010 and April 2014 and medical opinions were provided in May 2014 and December 2014.  The Board finds, however, that the medical opinions are inadequate for the following reasons.  First, the examiners based their opinions, in part, on a lack of in-service injury or documented complaint of shoulder pain; however, the examiners failed to address the Veteran's competent lay statements of bilateral shoulder pain that had its onset during service.  Second, the December 2014 examiner did not provide an opinion as to whether the right side arthritis manifested within one year of separation.  The Board finds that such opinion is necessary in light of the notation of arthritis being diagnosed in 2010.  See, April 2014 VA examination report.  Finally, as the April 2014 examiner did not attribute the Veteran's left shoulder pain to a known clinical diagnosis and the December 2014 examiner stated that the Veteran did not currently have a disability, the Board finds that an examination is necessary to determine whether the Veteran has a left shoulder disability due to an undiagnosed illness.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right and left shoulder disabilities.  The claims file should be made available to the examiner for review in connection with his or her evaluation and any tests deemed necessary should be performed.

A detailed history should be elicited from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then provide a response to the following:

a. Identify all clinical diagnoses related to the Veterans left and right shoulders.
  
b. For each diagnosed disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  In so doing, the examiner should specifically address the January 2010 VA treatment record that contained a complaint of bilateral shoulder pain and the Veteran's assertions of in-service symptomatology.  

c. Offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that right shoulder arthritis became manifest within one year of separation (regardless of the date of diagnosis).  The examiner should specifically address the notation in the April 2014 VA examination report that noted a diagnosis of arthritis in 2010.  

d. If the examiner finds that the Veteran's complaints of left shoulder pain are not attributable to a known clinical diagnosis, the examiner should describe the extent to which the symptomatology has manifested.

The Board notes that, for the purposes of this opinion, the examiner is asked to assume that the Veteran did not have any shoulder injuries prior to entering service.  

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


